Title: Abigail Adams to John Adams, 9 April 1797
From: Adams, Abigail
To: Adams, John


        
          my Dearest Friend
          Quincy April 9th 1797
        
        I sent last Evening to the post office in hopes that I might get a Letter of a late Date. I received my News papers to the 30th March, but no Letter. if there is any delay on my part in executing your directions, attribute it solely to the post offices, which will not permit me to receive Letters but once a week from you. I should Suppose that if a Mail containd only one Letter, it ought to be sent on; but I have known a Quincy mail arrive on a Saturday with Letters for

others, whilst those for me tho of various dates, are detaind to be sent all together, and so Careless are they, that in the Mail before last, a Letter to Charles from you, was put in the Quincy Mail, and returnd by mr. Hastings to N york as he informd me.
        That I have my perplexities in the arrangment of my affairs here, You will not doubt. I shall not however trouble you with them. I will Surmount those which are to be conquerd, and submit to those which are not. amongst the latter is mrs Brislers declining to go either before me, or with me without her Husbands comeing for her. now as I do not expect to be so honourd, or indulged, by mine, I shall exert myself to get to him, as soon as possible. she is a poor feeble thing, and never was calld upon for any exertion of any kind, without having him to lean upon. I told her he would not be able to come for her untill the Fall of the Year, and she seemd rather inclind to remain here untill then. I shall take with me Betsy Howard, Becky and Betsy. I must leave to come by water when they can be accommodated, for one of my inevitables is, that Becky has not walkd or scarcly put her foot upon the ground for a week, oweing to an absess Which appears to be forming upon the joint of her knee.
        thanks to Heaven, my Health is such as enables me to exert myself, tho I have my sick Days, they have not been lasting, and I have not been confind to my Chamber—
        I am in treaty with Porter whom I expect to place here with his wife and a Girl of ten years of Age whom she has taken, no Children no incumberance, and I believe an honest Man. I shall hire a man with him. much must be left to his honour and integrity as I have agreed to find him and his Family in every article except west India, to keep three Cows, 2 yoke oxen one Horse. Mrs Farmer I have let French take; She will soon increase. Anthony I shall leave here; Ceasar will come on, and Cleopatra I must dispose of if I can, as she is not like to increase.
        I shall engage Horses and driver to carry me as far as N york. I do not see why your Horses & coach man may not come on for me there. I will give you information in season, and you may convey word to Charles if it should not be in Time for me here. you may write me however for I fear I cannot get all things so as leave them, in less than a fortnight. Porter has a little place which he has bought, to let out before I can receive his answer and you will note this is only the 3 day since I received your Letter of call. I have no Brisler to assist me, nor any person to think or arrange for me further than hand Labour will go—and there is much of that to be done

which requires my oversight and direction. I sent for dr Tufts, and made my objects known to him, and to him I have told French Burrel and Porter, they must apply—and Porter that he will receive from you or me directions for his future conduct. There is Something to be done for my Mother. a maid is engaged, which I have promised to pay, and in some other things I should be glad to leave her comfortable & respectable—
        I have thoughts to get your Brother to Board Billings untill his Time is out and let him keep at the Walls, unless in Hay time.
        I am very anxious for your Cough and pray you to take advise about it. I read two Letter in Fennos paper of Dec’br 23 & 30th I cannot mistake the writer.
        Mr Smith informs me that he saw a Captain of a vessel from Roterdam, who saw our children in Febry, they were well. he brought no Letters. I have a Letter from England of the 10 Febry from mrs Copley, in which she requests me to accept the united congratulations of their Family, upon the wisdom of our Country Men (considering herself still as an American) in the choice of their first Majestrate, that it not only afforded pleasure to all your particular Friends, but also to very many people of that Country by this you see the choice was considerd as certain in that Country as early as Febry. I have a Letter from plimouth, containing sentiments of Truth, and from no inaccurate observer.
        “Mr Adams has enterd on his dignified station at a period when the greatest ability and perspicuity the clearest understanding, and the most uncorruptable Virtue is necessary to guide the helm, and conduct the political Bark in Safety between Scilly & Charibdes.
        [“]God Grant he may be an instrument in the Hands of Providence to preserve the united States from War, or from slavery. I wish I could add with a rational hope, from venality and vice.
        [“]expectation is awake among all Parties— among the Rivals of his Fame Emulation is on tip-toe. participation and affection accompany the wishes of his Friends, and his Enemies lie in wait, for reasons to justify disapprobation. this is the World.
        [“]This your Friend knew without my description. he knows also, or ought to know that he has Friends at Plimouth, who wish his administration may be productive of Glory Safety, and happiness, both to himself and Country.”
        The Whole Letter is written much more in the Stile of an old Friend than the former one, and without that Spice of levity which Seasond the other. the manner of it is, “I Stand corrected—”
        
        this is sunday. it will be thursday before I shall again hear from you. Heaven preserve support and sustain you.
        most affectionatly Your
        
          Abigail Adams
        
      